Name: 2007/7/EC,Euratom: Decision of the representatives of the Governments of the Member States of the European Union of 1 January 2007 appointing judges at the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2008-01-08; 2007-01-04

 4.1.2007 EN Official Journal of the European Union L 1/18 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION of 1 January 2007 appointing judges at the Court of Justice of the European Communities (2007/7/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Having regard to the Act concerning the conditions of accession to the European Union of the Republic of Bulgaria and Romania and the adjustments to the Treaties on which the European Union is founded, and in particular Article 46(1) and (2), first subparagraph, thereof, Whereas: (1) Article 46(1) and (2), first subparagraph, of the Act of Accession provides for the appointment of two judges to the Court of Justice. The term of office of one of those judges is to expire on 6 October 2009. This judge is to be chosen by lot. The term of office of the other judge is to expire on 6 October 2012. (2) Two additional judges at the Court of Justice of the European Communities should therefore be appointed, in accordance with the said Article, after having drawn lots as provided for therein, HAVE DECIDED AS FOLLOWS: Article 1 Ms Camelia TOADER is hereby appointed a judge at the Court of Justice of the European Communities for the period from 1 January 2007 to 6 October 2009. Article 2 Mr Alexander ARABADJIEV is hereby appointed a judge at the Court of Justice of the European Communities for the period from 1 January 2007 to 6 October 2012. Article 3 This Decision shall take effect on 1 January 2007. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 1 January 2007. The President W. SCHÃ NFELDER